Ryland, Judge.
In this case, the court below, on motion, struck out the defendant’s answer, and judgment was then given for want of an answer. The plaintiff not requiring a jury, the court assessed the damages. The defendant prayed for an appeal, and brings the case here.
There is no motion for a new trial; no exceptions taken to any act or judgment of the court below ; no motion saved and put on record by any bill of exceptions, and there is no bill of exceptions saved in the case. There is nothing on the record for this court to look into, and there is no reason why the case should be here.
The judgment is affirmed, the other judges concurring.